Citation Nr: 1241883	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-29 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012); see also 38 C.F.R. §§ 3.340, 3.341 (2012).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a) (2012).  
Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2012).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Service connection is currently in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling; type II diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the right leg, rated 10 percent disabling; peripheral neuropathy of the left leg, rated 10 percent disabling; and malaria, rated noncompensable (0 percent disabling).  The Veteran's combined disability rating is 70 percent, with a single disability at 40 percent or more.  Therefore, the schedular criteria for a TDIU have been met.

A VA treatment record dated in April 2008 reflects that the Veteran was refusing to take insulin, and that the VA medical provider explained to the Veteran that he was not suitable to be on the road and should not be driving until his diabetes was under control.  A September 2008 VA treatment record reflects that the Veteran was taking insulin for his diabetes, and an October 2008 VA treatment record indicates that the Veteran reported that his use of insulin would prohibit him from being licensed as a truck driver.  The report of an October 2008 VA diabetes examination reflects that the Veteran's diabetes was currently being treated by insulin more than twice daily, in addition to oral medication, and that the Veteran was a truck driver, owner, and operator, and was prohibited from driving a truck while on insulin therapy.

In August 2008, the Veteran submitted documentation from the website of the Federal Motor Carrier Safety Administration indicating that if insulin was necessary to control a diabetic driver's condition, the driver was not qualified to operate a commercial motor vehicle in interstate commerce.

In his July 2010 substantive appeal, the Veteran asserted that he had been a truck driver for 38 years but that now, because of his diabetes and peripheral neuropathy, he could not pass a Department of Transportation physical, leaving him unemployable.  On October 2010 VA PTSD examination, the Veteran reported that, until he stopped working two years prior, he had been working as a truck driver for 38 years.

In giving a 15-year work history on his application for Social Security Administration (SSA) disability benefits, the Veteran reported a brief period of being a general laborer from August 1993 to February 1994, and operating a long-haul truck or other commercial vehicle from February 1994 to April 2008.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a TDIU must be granted.  

The Veteran has asserted to VA that he has been a truck driver and operator for 38 years, his SSA records reflect that, aside from a brief period of being a general laborer from August 1993 to February 1994, the Veteran has worked exclusively as a commercial motor vehicle operator since the early 90s, and there is no evidence contradicting this work history.  Thus, the record reflects that the Veteran worked primarily as a commercial motor vehicle operator for a period of 15 years or more until he stopped working in April 2008.  

Furthermore, due to his insulin use to treat his service-connected type II diabetes mellitus, the Veteran is unable to continue this profession.  This conclusion is supported by the medical evidence of record, as well as the Federal Motor Carrier Safety Administration rules submitted by the Veteran.

Thus, the schedular criteria for a TDIU have been met, and, considering such factors as the Veteran's employment history and vocational attainments, and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected type II diabetes mellitus renders him unable to secure or follow a substantially gainful occupation, and the Veteran is therefore unemployable due to his service-connected disabilities.  Accordingly, the Board concludes that the record supports assignment of a TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


